Citation Nr: 1813017	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of VA surgery for abdominal aneurysm repair in November 2012.

2.  Entitlement to service connection for a right hip condition as secondary to residuals of abdominal aneurysm repair surgery.

3.  Entitlement to service connection for a lumbar spine condition as secondary to residuals of abdominal aneurysm repair surgery.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for cold injury residuals to the feet.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to April 1960. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in December 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a right hip condition, lumbar spine condition, cold injury residuals to the feet, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran incurred additional disability due to November 2012 VA surgery as the result of an event not reasonably foreseeable.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus and bilateral hearing loss are attributable to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of VA surgery for abdominal aneurysm repair in November 2012 are met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determinations for the claims being decided.

Compensation under 38 U.S.C. § 1151

As an initial matter, the Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks compensation under 38 U.S.C. § 1151 for additional disability incurred as a result of VA surgery for abdominal aneurysm repair in November 2012.  More specifically, he claims that about a month after the November 2012 surgery, he developed blocked arteries which rendered him unable to walk more than short distances and caused impotence and fecal incontinence.  

Compensation under the provisions of 38 U.S.C. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

VA treatment records from May 2011 note the Veteran having undergone a previous endovascular aneurysm repair in July 2008 and a proximal AneuRx endocuff in November 2009.  He complained of right hip claudication, and that he had stopped working a year ago due to difficulty walking.  However, it was noted that he had no activity restrictions.  In September 2012, the Veteran was eating well and walking with some incisional pain.  VA treatment records from October 2012 indicate that the Veteran denied trouble walking.  

Treatment records from Tampa General Hospital from November 2012 note the Veteran having undergone an exploratory laparotomy and duodenal and proximal jejunal neurolysis, repair plication of the intrarenal aortic neck and underlying endogait, exploration of the aortic aneurysm sac and ligation of the lumbar endoleak, and omental pedicle flap coverage of retroperitoneal region and periaortic tissue.  The procedure was performed by Dr. M.B., a VA surgeon.    

VA treatment records note the Veteran being hospitalized in February 2013 for abdominal pain.  February 2013 VA physical therapy records note that the Veteran reported being limited with distance ambulation secondary to limited blood supply to the right hip.  It was found that the Veteran met the criteria for electric mobility as he was limited in ambulation and was not able to propel a manual wheelchair.  

A June 2014 VA examiner provided a negative opinion regarding whether any additionally disability, including a blocked vessel, was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the November 2009 VA surgery.  However, in April 2017, when asked to comment on whether the Veteran's disability stemmed from the November 2012 surgery performed by VA physician Dr. M.B., the examiner stated that it was beyond his scope of practice to render an opinion and that further commentary should be relegated to the operating surgeon involved in the actual case or a comparable surgeon with similar, if not the same, qualifications.

In a June 2015 VA treatment record, it was noted that the Veteran had right buttock claudication since his operation in 2008.  On that day he described pain as radiating along the lower back and into the right hip, walking only short distances.  His legs would give out on him and he would have to sit on the floor to avoid falling.  He admitted to fecal incontinence and not being able to control his sphincter and having erectile dysfunction for three years.  

In August 2015, VA treatment records noted that the Veteran was wheelchair bound mostly, and used an electric wheelchair.  Active problem list included "full incontinence-feces when walking" and "wheelchair bound," lower extremity claudication.

The Veteran submitted a letter from Dr. M.B. in August 2015, who noted the Veteran's ruptured aortic aneurysm in 2008, his multiple secondary interventions for stabilization of aortic endograft treatment for residual endovascular leaks, his abdominal aortic aneurysm rupture in 2012, and endovascular stabilization in November 2012.  Dr. M.B. stated that as a result of the 2008 original intervention and subsequent procedures through November 2012, the Veteran experienced some outcomes which were not desired or reasonably foreseeable, including partially blocked blood flow to his buttocks and hips area.  It resulted in his inability to walk more than a short distance and restricted him to a motorized chair for mobility.  The blood flow problem affected his ability to walk, and potentially caused impotence.    

A VA physician from the Gainesville VA Medical Center provided a June 2017 medical opinion where he found that the November 2012 lifesaving surgery most likely caused unavoidable cholesterol plaque embolization into the right common ileac artery which resulted in the acceptable/foreseeable additional disabilities of inadequate arterial perfusion of the pelvic area leading to urinary incontinence and  fecal incontinence and inadequate arterial perfusion of the bilateral buttocks as well as the bilateral lower extremities leading to the inability to ambulate.  The examiner also stated that these disabilities did not result from the carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, but resulted from the unavoidable, known common occurrence of cholesterol plaque embolization that could have been reasonably been foreseen by a reasonable healthcare provider.  The rationale made reference to evidence in the claims file and the physician's experience in vascular surgery and repairs of aortic aneurysms and his 23 years of practice.  

The Veteran submitted another letter from Dr. M.B. in January 2017, who stated that as a result of the 2008 original intervention and subsequent procedures through November 2012, the Veteran experienced some outcomes which were not desired or reasonably foreseeable, including partially blocked blood flow to the pelvis and rectum and buttocks area.  It resulted in his inability to walk more than a short distance and restricted him to a motorized chair for mobility.  The blood flow problem affected his ability to walk and also ability to control his lower rectum and impotence.  

The Veteran also submitted a December 2017 letter from Dr. M.D., one of his treating VA physicians.  Dr. M.D. indicated that the Veteran was totally and permanently disabled as a result of his November 2012 aortic aneurysm repairs and their related unforeseen complications related to an occluded origin of his right internal iliac artery leading to reduced pelvic blood flow.  As a direct result of the arterial occlusion, the Veteran had symptoms of claudication and could only ambulate a few feet and was mostly wheelchair bound.  

Also of record are various buddy statements.  In April 2016 statements, C.C., a friend of the Veteran, indicated that she visited him shortly before his November 2012 operation, and at that time he was walking around just fine.  The next time she saw him was in the beginning of 2013, and he could no longer walk around anymore and needed to use a wheelchair.  D.S., a longtime friend of the Veteran, stated that he visited the Veteran in March 2013 and found out he was confined to a wheelchair and unable to walk.  T.R., the Veteran's step-son, stated that he had known him his entire life.  Since the November 2012 operation, the Veteran had been unable to walk and was confined to a wheelchair, completely changing the active lifestyle he lived before the operation.  C.H., a friend of the Veteran, stated that she has known him for the past 20 years, and that he was very mobile and active before his surgery in November 2012, and afterwards was unable to walk more than a few steps at a time, making it necessary for him to have a wheelchair to get around.  A.C., a friend of the Veteran for over 35 years, stated that the Veteran's health was average until late 2012 when it declined after an operation and he began using a wheelchair.  In a May 2016 statement, the Veteran's friend E.H. stated that he became friends with the Veteran in 2009 when he began helping him with work around the house.  At that time he was able to do physical yardwork like climbing ladders and digging with a shovel, but after his November 2012 operation, he could hardly walk and all he did was sit in a wheelchair looking at his computer or the television.  In December 2017, the Veteran's wife submitted a statement where she stated that following the November 2012 surgery the Veteran suffered from inability to control his bowels, problems walking, erectile dysfunction, depression, anger, and anxiety.    

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran incurred additional disability as a result of his November 2012 VA surgery.  While the evidence of record indicates that the Veteran was suffering from lower extremity claudication and problems walking prior to the November 2012 VA surgery, the medical evidence also shows that in October 2012, prior to the November 2012 surgery, the Veteran was walking and denied having trouble walking.  Following the November 2012 surgery, the Veteran was noted to be mostly wheelchair bound, and also suffered from erectile dysfunction and fecal incontinence.  In addition, the numerous lay statements indicate that the Veteran was active and was able to walk and do yardwork prior to the November 2012 surgery, but following the surgery he could only walk a short distance and was basically confined to a wheelchair.  

In addition, Dr. M.D. opined in December 2017 that the Veteran was totally and permanently disabled as a result of his November 2012 aortic aneurysm repairs and their related unforeseen complications related to an occluded origin of his right internal iliac artery leading to reduced pelvic blood flow.  Dr. M.D. also opined that the Veteran's symptoms of claudication and being able to ambulate only a few feet were a direct result of the arterial occlusion and caused the Veteran to be mostly wheelchair bound.  Dr. M.B., the VA surgeon who performed the November 2012 VA surgery, also indicated in multiple submitted opinions that the partially blocked blood flow to the pelvis and rectum and buttocks area resulted in an inability to walk more than a short distance, restricted the Veteran to a motorized chair for mobility, affected the ability to control his lower rectum, and caused impotence.  Dr. M.B. also indicated that these conditions were not desired or reasonably foreseeable.  

The Board acknowledges the June 2017 VA examiner's opinion that the November 2012 VA surgery caused unavoidable cholesterol plaque embolization into the right common ileac artery which resulted in the acceptable/foreseeable additional disabilities of inadequate arterial perfusion of the pelvic area leading to urinary incontinence, fecal incontinence, and the inability to ambulate.  However, given the evidence discussed above, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's November 2012 VA surgery caused additional disability, including difficulty walking, fecal incontinence, and erectile dysfunction, and whether the proximate cause of such additional disability was an event not reasonably foreseeable.  As the evidence is in equipoise, the benefit-of-the-doubt rule applies and the claim is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus and Bilateral Hearing Loss 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus and sensorineural hearing loss are "organic diseases of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Board finds that the Veteran currently has tinnitus and bilateral hearing loss.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that he has ringing in his ears and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability of tinnitus.

Regarding hearing loss, private audiometry completed in April 2015 reflects puretone thresholds of 26 decibels or greater at 1000, 2000, and 4000 Hz in each ear.  Therefore, the evidence reflects that the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran contends he began experiencing tinnitus and symptoms of decreased hearing during active duty service as a result of exposure to acoustic trauma from his military occupational specialty as a jet engine mechanic.  In a December 2017 statement and at his December 2017 Board hearing, he reported that he was exposed to extremely loud noises in the Air Force and started experiencing hearing loss and tinnitus even before he left active duty.  In a March 2014 statement, he reported that following basic training in July 1957, he was transferred to Chanute AFB for jet mechanic training, and then he stayed to work as an engine mechanic.  

The record reflects the RO received notice from the National Personnel Records Center in April 2014 that the Veteran's service treatment and service personnel records were "fire related."  In such a situation, VA has a heightened obligation to assist the claimant in the development of his case, to explain all findings and conclusions, and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that the Veteran suffered an in-service injury, namely exposure to hazardous noise.  He has provided competent, credible, and probative testimony regarding specific noise exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  Although the Veteran's service records are unavailable, the evidence of record reflects that he served with the Air Force.  Further, the Veteran is competent to testify regarding the circumstances of his service, and the Board finds his statements regarding in-service noise exposure as a jet engine mechanic to be credible as they have been consistent throughout the appeal.  

The Board finds the Veteran competent and credible with regard to his claim of incurrence of tinnitus and symptoms of decreased hearing in service and continuity of symptoms of tinnitus and decreased hearing since service.  There is evidence that he had noise exposure in service.  The Board also finds the Veteran's statements that he has been experiencing tinnitus and bilateral hearing loss continuously since his discharge from service to be competent and credible and places great weight of probative value on them.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matters.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of VA abdominal aneurysm repair surgery in November 2012 is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

As noted above, the record reflects that the Veteran's service treatment and service personnel records were "fire related."  As such, VA has a heightened obligation to assist the claimant in the development of his case.  See O'Hare, 1 Vet. App. at 367.

Regarding the claims for service connection for a right hip condition and a lumbar spine condition, the Veteran contends that these conditions are secondary to his residuals of abdominal aneurysm repair surgery.  As noted above, the Board has granted entitlement to compensation under 38 U.S.C § 1151 for residuals of VA abdominal aneurysm repair surgery in November 2012.  To establish service connection on a secondary basis, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA treatment records from July 2015 note that an MRI was conducted which showed mild degenerative changes without areas of significant canal or foraminal narrowing, and very small disc protrusion L5-S1.  Also, October 2016 VA treatment records indicate that the Veteran has hip pain as a complication from AAA repair, and March 2017 VA treatment records note chronic right hip pain.   However, it is unclear as to whether the Veteran has a right hip condition and a lumbar spine condition that were caused or aggravated by his residuals of abdominal aneurysm repair surgery. Therefore, the Board finds that a remand is necessary for a VA examination and a medical opinion regarding service connection on a secondary basis.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claim for service connection for cold injury residuals of the feet, at his December 2017 Board hearing, the Veteran stated that in early 1959, when he was stationed at Pease Air Force Base in New Hampshire, a severe blizzard with whiteout conditions caused him to get lost.  He dug a tunnel in the snow and crawled in and fell asleep for several hours.  The next morning, he was found by someone with his feet sticking out of the snowbank.  At the base hospital, he was found to have frostbite that was so severe that the doctors discussed amputation.  He stayed in the hospital for three months and skin was grafted to replace dead skin in his feet.  Since that incident, the Veteran stated that he had suffered from nerve damage and skin problems to both feet.

In a statement dated March 2014, the Veteran stated that he received VA treatment in 2007 for dead skin on the bottom of both feet, and was prescribed Fluocinonide.  A review of the Veteran's VA treatment records reveals that there are no records from 2007 other than an August 2007 enrollment group clinic note.  Additionally, there do not appear to be VA records from 2007 to 2010.  Accordingly, attempts to obtain all VA treatment records from the year 2007 through 2010 must be made on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).   

Also, the Veteran has not been afforded a VA examination in conjunction with his claim.  VA treatment records in the claims file list tinea under the Veteran's medical history.  Although the location is not specified, it does indicate that the Veteran suffered from a skin condition.  Based on the above evidence, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's claimed cold injury residuals to the feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from July 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  

The Veteran also seeks entitlement to TDIU.  As the issues being remanded in this appeal could have a direct impact on whether entitlement to TDIU due to service-connected disabilities is warranted, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU issue should be remanded.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all of the Veteran's VA treatment records from the years 2007 through 2010.  

Also, obtain and associate with the claims file VA treatment records from July 2017 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination(s) regarding the Veteran's claimed right hip condition and lumbar spine condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disability(ies) of the right hip and lumbar spine.  

A)  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that a right hip disability and a lumbar spine disability were caused by the Veteran's residuals of abdominal aneurysm repair surgery?

B)  Is it at least as likely as not (a 50 percent or greater probability) that a right hip disability and a lumbar spine disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's residuals of abdominal aneurysm repair surgery?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination regarding the Veteran's claimed cold injury residuals to the feet.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disability(ies) of the bilateral feet.  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability is a result of a cold injury to the feet during service, to include suffering frostbite to the feet in early 1959 during a severe blizzard? 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


